                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF LOUISIANA
                               LAFAYETTE DIVISION


 Tyson                                          Civil Action No 6:19-cv-00726

 Versus                                           Judge Robert R Summerhays

 Lafayette Police Department              Magistrate Judge Carol B Whitehurst


                                     ORDER

      Before the Court is (1) a Motion To Dismiss For Failure To State A Claim

Upon Which Relief Can Be Granted filed by Defendants, Lafayette City-Parish

Consolidated Government (“LCG”) and Officer Philip Matthew Daspit, in his

individual capacity as a police officer for LCG (“Daspit”) [Rec. Doc. 9], Plaintiff,

Christopher Liroy Tyson’s (“Plaintiff” or “Tyson”), Memorandum in Opposition

[Rec. Doc. 26] and Defendants’ Reply [Rec. Doc. 27]; (2) a Motion to Dismiss

Penalty, Punitive, or Exemplary Damages filed by (“LCG”) and Daspit [Rec. Doc.

10] and Tyson’s Opposition thereto [Rec. Doc. 19]; and (3) a Motion for Leave to

File First Amended Complaint filed by Plaintiff [Rec. Doc. 20], Defendants’

Opposition [Rec. Doc. 22] and Plaintiff’s Reply [Rec. Doc. 25]. For the following

reasons Plaintiff’s Motion for Leave to File First Amended Complaint will be

granted and the remaining Motions will be denied as moot, without prejudice to file



                                         1
a motion to dismiss addressing only the claims in the Amended Complaint which

remain at issue.

                                I. BACKGROUND

      Plaintiff filed this action asserting claims under 42 U.S.C. § 1983 and alleging

(1) unlawful arrest and false imprisonment in violation of the Fourth Amendment,

R. 1, ¶¶23-33; (2) excessive force under the Fourth and Fourteenth Amendments,

Id. at ¶¶34-51; (3) malicious prosecution or unlawful confinement after legal

process initiated in violation of the Fourth Amendment, Id. at ¶¶52-66, as well as

Louisiana state law clams of false arrest, unlawful search, false imprisonment,

intentional infliction of emotional distress, and malicious prosecution. Id. at ¶67.

Plaintiff claims that he was arrested without probable cause, and that Officer

Daspit’s actions initiated malicious prosecution. Id. at ¶68.

      In his Original Complaint Plaintiff alleges that after being found unresponsive

at his residence on June 17, 2018, he was transported to a hospital emergency room

via ambulance. While Plaintiff was in the emergency room with his girlfriend and

mother, a male nurse became assertive with Plaintiff and his girlfriend. After the

nurse ordered Plaintiff’s girlfriend from the room, Plaintiff became vocally irate and

struck a wall. Plaintiff was restrained by members of the hospital security.

Thereafter, Officer Daspit of the Lafayette Police Department arrived on the scene.

Id. at ¶10. Plaintiff alleges Officer Daspit forcefully kicked him “several times on

                                          2
the face, arms and ribs” despite Plaintiff being completely restrained. Id. at ¶¶10,

11. 12. During the struggle Officer Daspit yelled, “Stop trying to get my knife out

of my boot!” Id. at ¶11.

       Officer Daspit arrested Plaintiff and booked him into the Lafayette Parish

Detention Center on charges of (1) Disarming of a Police Officer through Use of

Force or Threat of Force (felony), in violation of LA RS 14:34.6; (2) Public

Intimidation: Use of Violence, 2 counts (felony), in violation of LA RS 14:122;

(3) Simple Criminal Damage to Property (misdemeanor), in violation of LA RS

14:56; (4) Disturbing the Peace (misdemeanor), in violation of LA RS 14:103; and

(5) Resisting an Officer (misdemeanor), in violation of LA RS 14:108. Id. at ¶15.

The Commissioner of the Fifteenth Judicial District Court conducted a probable

cause review on June 18, 2018 and set bail. Because of the felony charges, a

probation revocation hold was placed on Plaintiff and he was incarcerated. Id. at

¶16.

       On August 9, 2018 the Lafayette Parish District Attorney’s Office filed a Bill

of Information on all counts except the two felony counts of Public Intimidation

charges, which it declined. Id. at ¶17. Later, the District Attorney’s Office dismissed

the last felony charge, Disarming of a Police Officer through Use of Force or Threat

of Force, in violation of LA RS 14:34.6, because the statute in effect at that time




                                           3
required that the weapon being taken must be issued to the officer by his agency and

the knife in question was not so issued to Officer Daspit. Id. at ¶¶18, 19.

         Plaintiff filed his complaint in this matter on June 10, 2019 (Rec. Doc. 1). On

June 19, 2019, Defendants requested a stay pending the outcome of criminal

proceedings against Plaintiff entitled, State of Louisiana vs. Christopher Liroy

Tyson, Docket Number 167,951, 15th Judicial District Court, Parish of Lafayette,

Louisiana. R. 1, ¶¶5 & 6. On September 12, 2019, Plaintiff entered a plea of Guilty

to two of the misdemeanors, Simple Criminal Damage to Property, La. R.S.

14:56(B)(1), and Disturbing the Peace, La. R.S. 14:103, and the State dismissed the

third misdemeanor charge, Resisting an Officer, La. R.S. 14:108. Plaintiff was

sentenced to 73 days in parish jail on each count, with credit for time served.1

         Defendants move to dismiss certain causes of action in Plaintiff’s original

complaint under Rule 12(b)(6) contending that these claims are barred by the Heck

doctrine and/or fail to state a claim against Defendants. R. 9.1. Defendants also

move to dismiss Plaintiff’s punitive damages claims which they contend were made

against all Defendants. See, R. 10-1, p. 5.

         Plaintiff filed a motion for leave to file an amended complaint, R. 20-2, which

makes the following substantive changes to the claims originally alleged: (1)


1
 The Court will refer to the facts in the Criminal proceeding and Plea Agreement in this ruling. See Funk v. Stryker
Corp., 631 F.3d 777, 780 (5th Cir. 2011) (it is clearly proper in deciding a 12(b)(6) motion to take judicial notice of
matters of public record).

                                                           4
restating/clarifying that his punitive damages claims are only to Officer Daspit, sued

only in his individual capacity, id., ⁋5; (2) First Claim – deleting “unlawful arrest

and false imprisonment claims in violation of the Fourth Amendment” and alleging

instead “unlawful seizure and confinement for felony offenses based upon false

statements and fabricated evidence in violation of the due process clause of the

Fourteenth Amendment, Id. at § V, ⁋⁋ 24-34; and, (3) Third Claim – deleting

“malicious prosecution of unlawful confinement after legal process initiated in

violation of the Fourth Amendment” and alleging instead “unlawful initiation of

legal process and confinement based upon false or fabricated evidence in violation

of the due process clause of the Fourteenth Amendment”, id. at ⁋⁋ 53-67; and, (4)

deleting the original state law cause of action for intentional infliction of emotional

distress, Id., ⁋⁋75-78.

        Defendants oppose Plaintiff’s motion for leave to file the amended complaint,

contending that the Heck favorable termination rule precludes Plaintiff’s cause of

action for false arrest, false imprisonment, and malicious prosecution regardless of

how these claims are styled.2 Plaintiff argues that Officer Daspit had probable cause

to arrest him for offenses that were committed before Officer Daspit’s arrival at the

hospital emergency room. R. 20-2, ⁋13. Plaintiff argues that after Officer Daspit’s



2
 The “favorable termination” requirement of Heck applies whenever “a judgment in favor of the plaintiff would
necessarily imply” that his prior conviction or sentence was invalid. Heck at 487.

                                                        5
arrival, however, Officer Daspit used excessive force and made false statements that

Plaintiff resisted him and tried to take his knife. Plaintiff sets out in his amended

complaint that these events “deprived Plaintiff of his ‘liberty’ interest in freedom

from bodily injury ‘without due process of law’ and constituted unlawful

apprehension and initiation of legal process for false felony and misdemeanor

offenses contrary to [the] Due Process Clause of the Fourteenth Amendment.” R. 25,

p. 2.

        “It is well settled under Heck v. Humphrey, 512 U.S. 477, 486–87 (1994), and

its Fifth Circuit progeny that a plaintiff who has been convicted of a crime cannot

recover damages for an alleged violation of his constitutional rights unless: (1) the

plaintiff demonstrates that the conviction or sentence has in some way been reversed

or invalidated; or (2) can show that the alleged violation and the underlying

conviction are separable and conceptually distinct.” Williams v. Town of Delhi, 2015

WL 868746, at *3 (W.D.La.,2015) (citing Bush v. Strain, 513 F.3d 492, 497 (5th

Cir.2008) and Ballard v. Burton, 444 F.3d 391, 396 (5th Cir. 2006)). Thus, when

confronted with a § 1983 claim, Heck requires the court to first consider “whether a

judgment in favor of the plaintiff would necessarily imply the invalidity of his

conviction or sentence; if it would, the complaint must be dismissed unless the

plaintiff can demonstrate that the conviction or sentence has already been

invalidated.” Ballard at 396.

                                          6
      “However, a claim that excessive force occurred after the arrestee has ceased

his or her interference would not necessarily imply the invalidity of a conviction for

the earlier interference.” Payton v. Normand, 599 Fed.Appx. 190, 192 (5th Cir. 2015)

(quoting Bush at 498). The inquiry as to whether an excessive force claim is barred

under Heck is “analytical and fact-intensive” and depends upon whether “the factual

basis for the conviction is temporally and conceptually distinct from the excessive

force claim.” Id. If a § 1983 plaintiff asserts absolute innocence in his complaint

with regard to the entire arrest encounter, and not merely to a divisible portion of it,

the Fifth Circuit holds that the claim is necessarily inconsistent and inseparable from

a related conviction and therefore barred by Heck. Williams, 2015 WL 868746, at

*4.

      In Ballard the Fifth Circuit held that a plaintiff's excessive force claim was

conceptually distinct from his simple assault conviction and “could easily coexist

with [the plaintiff's] conviction for simple assault ... without calling into question

any aspect of that conviction.” Id. at 401. The plaintiff in Ballard was shot by Deputy

Burton during a confrontation with law enforcement officers. The plaintiff

subsequently pleaded guilty to a simple assault charge against a different officer,

Deputy Boling, therein admitting that he fired his rifle several times while near law

enforcement officers putting Boling in fear. Id. at 397-98. The plaintiff then sued

Burton for using excessive force. The appellate court concluded that Heck did not

                                           7
bar the excessive force claim because the plaintiff's civil claim was both

conceptually and factually distinct from his criminal conviction. Id. at 401. Critical

to the court's decision was that the plaintiff’s behavior satisfied the elements for

simple assault against Boling, as charged in the indictment to which he pleaded

guilty, both before and after Burton arrived at the scene. As a result, “[a] finding that

Burton’s use of force was unreasonable would imply neither that [the plaintiff] did

not attempt by physical menace to put Boling in fear of imminent bodily harm, nor

that [his] assault on Boling was in necessary self-defense.” Id. at 400. See also,

Bush, 513 F.3d at 499.

      As Ballard demonstrates, a § 1983 claim would not necessarily imply the

invalidity of a conviction such as resisting arrest, and therefore would not be barred

by Heck, if the factual basis for the conviction is temporally and conceptually distinct

from the excessive force claim. Here, Plaintiff alleges in his amended complaint that

his claims of excessive force and false/fabricated evidence against Officer Daspit

are separable from his conviction of property damage and disturbing the peace for

which he alleges Officer Daspit had probable cause to arrest him. As such, the Court

will grant Plaintiff’s motion to amend. See, Jaso v. The Coca Cola Co., 435 F. App'x

346, 353–54 & n. 6 (5th Cir. 2011) (Where viability of a claim is at least facially

possible, futility does not provide grounds for denying an amendment.)



                                            8
      Based on the foregoing,

      IT IS ORDERED that the Motion for Leave to File First Amended Complaint

filed by Plaintiff, Christopher Liroy Tyson, [Rec. Doc. 20] is GRANTED and the

Motion To Dismiss For Failure To State A Claim Upon Which Relief Can Be

Granted [Rec. Doc. 9] and the Motion to Dismiss Penalty, Punitive, or Exemplary

Damages [Rec. Doc. 10] filed by Defendants are DENIED WITHOUT

PREJUDICE with the ability to re-urge under the allegations of the Amended

Complaint.

      THUS DONE AND SIGNED this 6th day of February, 2020 at Lafayette,

Louisiana.




                                       9
